Citation Nr: 0204119	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  01-08 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2. Entitlement to service connection for a right ankle 
condition.

3. Entitlement to service connection for a right knee 
condition.

4. Entitlement to service connection for a left knee 
condition.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California.  Pursuant to the veteran's written 
request received in October 2001, the RO in Waco, Texas has 
become the agency of original jurisdiction.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence does not demonstrate that the veteran has a 
current disability of the right shoulder, right ankle, right 
knee, or left knee.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A right ankle was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  A right knee was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  A left knee was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.   There is no indication of any 
outstanding Federal Government records or other records that 
have been identified by the claimant.  The RO has obtained 
the service medical records and all pertinent records from VA 
and private medical care providers.  The RO has provided the 
veteran with a thorough VA examination.  There is no 
indication that there is any available evidence that could 
substantiate his claims that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
available evidence.  The RO has also advised the claimant of 
the governing criteria and the types of evidence required to 
support the claim in the May 2001 rating determination, the 
September 2001 statement of the case and a June 2001 letter 
advising the veteran of the provisions of the VCAA.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the veteran to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Medical Evidence

Service medical records reflect the veteran underwent an 
enlistment examination in June 1996.  The medical history 
shows that the veteran denied any medical conditions 
pertaining to the right shoulder, the right ankle, or either 
knee at that time.  The examination report reveals the upper 
and lower extremities were normal.  In September 1998, the 
veteran sought treatment for bilateral knee pain.  He 
complained that he had the pain for six to seven months and 
it had progressively worsened over that time.  He reported 
that he could still run, but it hurt and he ended up falling 
back.  Physical examination showed ecchymosis present in the 
left knee.  There was no edema.  There was full active range 
of motion with no pain.  The lateral collateral ligament and 
the medial collateral ligament were intact.  Patellar 
apprehension was negative.  The drawer's test was negative 
for laxity and there were no deformities.  The assessment was 
bilateral patellofemoral syndrome (PFS).  In October 1999, 
the veteran complained of bilateral knee pain that he had for 
the past year.  A history of PFS was noted, no diagnosis was 
made pertaining to the knees.

In December 1999, a medical board requested an orthopedic 
consultation to evaluate the veteran's patellofemoral 
syndrome.  The history disclosed that the veteran had 
experienced bilateral knee pain beginning 18 months 
previously following a PT (physical training) run.  He was 
currently on limited duty.  While stationed in Okinawa, he 
attended knee school for three months, which the veteran 
reported made his symptoms worse.  The veteran indicated that 
he has pain after runs or five minutes of bicycling.  It was 
noted that he worked as a mechanic.  The orthopedic 
consultation was accomplished in January 2000.  The medical 
history taken at that time showed the pain began in Okinawa 
with hill running.  His symptoms included stiffness and pain 
in the knees, which worsened with hills and prolonged 
sitting.  The pain was over the superior aspect of the knees.  
The duration of the pain (past 18 months) and the veteran's 
attendance at knee school was also noted.  The physical 
examination demonstrated range of motion in the right knee 
and the left knee from zero to 135 degrees.  Anterior and 
posterior drawer signs were negative bilaterally.  Tests of 
the medial joint ligament and the lateral joint ligament were 
negative.  "PG" was present bilaterally.  "Ant" was 
negative bilaterally.  The assessment was patellofemoral pain 
syndrome-no evidence of meniscal pathology.

The veteran followed up in June 2000.  He reported that he 
had tried ice and heat without improvement.  Massage provided 
some improvement.  He could jog approximately one mile.  The 
pain worsened on hills and stairs.  It was noted that he had 
been to knee school and was on limited duty.  The physical 
examination showed full range of motion.  The medial joint 
ligament and lateral joint ligament tests were negative.  
Anterior and posterior drawer tests were negative.  PG showed 
patellar inhibition.  The assessment was bilateral 
patellofemoral pain syndrome.  It was noted that the veteran 
was at the end of his limited duty; the examiner's 
recommendation was administrative separation for a medical 
condition since there was still bilateral knee pain.

The veteran underwent a separation physical examination in 
December 2000.  He reported a history of having swelling in 
his knees every day and being unable to crawl under or climb 
on vehicles.  He stated that his knees locked up every now 
and then.  He reported that his right shoulder has 
"tricks," his ankles have some sort of problem, and an 
ankle sprain.  The physical examination showed normal lower 
extremities.  The summary of defects and diagnoses disclosed 
chronic patellofemoral pain syndrome and right shoulder, 
intermittent tendonitis-chronic.

The veteran underwent a VA physical examination in January 
2001.  The pertinent medical history shows that he has had 
bilateral knee pain for the past two years.  He reported that 
it worsens when he runs, kneels, or stands for a prolonged 
period of time.  He takes Tylenol or rests to alleviate 
symptoms.  He also reported a history of right shoulder pain.  
He has had stiffness in his right shoulder for the past two 
months.  He denied any known injury and the right shoulder 
has not been evaluated previously.  He reported the stiffness 
in the right shoulder goes away with working out and taking 
Tylenol.  The veteran stated that he had a history of 
sprained right ankle that occurred approximately one year 
ago.  He denied any residuals, but he did mention that his 
ankle feels slightly weakened at times.

Physical examination revealed normal posture.  Gait was also 
normal with ten steps of heel-, toe-, and tandem-walking.  
The veteran was able to change position and get on and off 
the examination table without difficulty.  Gait was steady 
and predictable.  No assistive aid was needed to ambulate 
across the room.  There was no evidence of edema, varicose 
veins, clubbing, or cyanosis in the extremities.  There was 
no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness in the shoulders, knees, 
or ankles.  Range of motion for these particular joints was 
not limited by pain, fatigue, lack of endurance, or 
incoordination.  

There was full range of motion in the shoulders bilaterally.  
Flexion was zero to 180 degrees bilaterally and abduction was 
zero to 180 degrees.  External rotation was zero to 90 
degrees bilaterally and internal rotation was zero to 90 
degrees bilaterally.  The knees demonstrated full range of 
motion bilaterally.  There was no patellar instability or 
crepitation.  Bilateral knee flexion was zero to 140 degrees 
and extension was zero degrees.  The ankle had full range of 
motion bilaterally.  Ankle dorsiflexion was zero to 20 
degrees bilaterally.  Plantarflexion was 0 to 45 degrees 
bilaterally.  The veteran had good tone bilaterally with good 
active motion.  No tremors, atrophy, or fasciculation were 
noted.  Strength was 5/5 throughout without focal motor 
deficits.  Sensory was grossly intact and equal bilaterally.  
Reflexes were normal for the biceps, triceps, patella, and 
Achilles' reflexes bilaterally.  X-rays of the right knee and 
left knee were interpreted to be normal.  X-rays of the right 
ankle and right shoulder were also interpreted to be normal.  

The pertinent diagnoses were as follows:  1) bilateral knee 
condition, no pathology found, no diagnosis made; 2) right 
shoulder condition, no pathology found, no diagnosis made; 
and, 3) right ankle condition, no pathology found, no 
diagnosis made.  The examining physician concluded that the 
veteran had a normal examination.  Specifically, he had no 
pain, tenderness, or swelling over any joint and no decrease 
in range of motion of any joint.  There were no functional 
limitations.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to show 
a chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity is required and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A review of the record in this case reveals no evidence of 
current disability of the right shoulder, the right ankle, or 
of the right or left knee.  Service medical records show the 
veteran was never seen for any complaints relating to the 
right shoulder or right ankle while in service.  It is not 
until he underwent a separation examination that he voiced 
any complaints of injury; no disability was found at that 
time.  

Service medical records do show repeated complaints and 
treatment for bilateral knee pain.  On various occasions 
there was a diagnosis of patellofemoral syndrome.  It was 
noted, however, that there was no meniscal pathology when the 
veteran was examined in December 1999 and the ligaments were 
intact when he was examined in September 1998 and June 2000.  
X-rays of the knees in January 2001 were normal.  The 
physical examination revealed no evidence of disease or 
injury, such as, pain, tenderness, or swelling over the 
joint.  The Board notes the veteran's assertion that X-rays 
can not demonstrate damage to ligaments while magnetic 
resonance imaging can do so.  Even assuming this is correct, 
and even if the Board assumed that imaging studies might 
reveal additional findings regarding soft tissues like 
ligaments, the law still requires that there be evidence of 
disability.   

Review of the January 2001 examination report reveals that 
all objective findings necessary for evaluation of the 
veteran's alleged disabilities were observed and recorded.  
Specifically, the report includes observations of range of 
motion, instability, crepitation, strength, fatigue, 
endurance, incoordination, pain, tenderness, swelling, 
reflexes, and sensory function.  The examination appears 
complete and adequate.  No pathology was found to support a 
diagnosis pertaining to any of the veteran's claimed 
disabilities.  Absent competent evidence of a current 
disability, the Board has no choice, but to deny the 
veteran's claim.  In this circumstance where the clear weight 
of the most probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

By this action the Board does not find or imply any doubt 
about the good faith of the veteran in advancing these 
claims.  Moreover, the Board notes that in the future should 
there be objective evidence demonstrating disability related 
to the findings in service, the veteran is free to apply to 
reopen his claim.  At this time, however, the Board is 
precluded from granting service connection by law unless 
there is evidence of a current disability related to the 
veteran's active service.  Given the completely negative 
findings on the post service examination, there is no 
disability the Board can point to that may be service 
connected.


ORDER

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for a right ankle condition 
is denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

